Citation Nr: 1130288	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-00 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for residuals of a shell fragment (SFW) (or stab wound) of the spine.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1979 to February 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  In his January 2009 VA Form 9 (Substantive Appeal), the Veteran requested a Travel Board hearing; in July 2009 correspondence, he withdrew the hearing request.  The case was previously before the Board in May 2010 when it was remanded for additional development.  


FINDINGS OF FACT

A chronic back disability was not manifested in service; arthritis of the spine was not manifested in the first postservice year; a back injury in service (including a SFW or a stab wound) is not shown; and any current back disability (to include lumbar degenerative disc disease (DDD)) is not shown to be a residual of such injury. 


CONCLUSION OF LAW

Service connection for residuals of a SFW (or stab wound) of the spine is not warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  A May 2006 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The May 2006 letter (and a July 2009 letter) also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

Regarding VA's duty to assist, the Veteran's service treatment records (STRs), service personnel records (SPRs), and some postservice treatment records are associated with his claims file.  The Board's May 2010 remand asked that the RO send the Veteran a letter asking him to identify and submit releases for records of treatment for back disability since his discharge from service, to specifically include September 2001 to January 2002 records from Dallas Family Medicine and records from Dr. H. and Dr. C.  In June 2010, the RO sent the Veteran a letter at his most recent address of record asking him to submit enclosed VA Form 21-4142, Authorization and Consent to Release Information to VA, for (but not limited to) these treatment providers; he did not respond to this letter.  VA is unable to obtain these private treatment records without the releases from the Veteran.  The duty to assist is not a one-way street.  A Veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidence development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Hence, the RO's actions have substantially complied with the May 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).    He was afforded a VA examination in May 2011.  The Board finds that the examination was adequate for rating purposes, as the examiner expressed familiarity with pertinent medical history, and conducted a thorough medical examination, noting all findings necessary for consideration of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is also met.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases (including arthritis), may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 381 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary when the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  
The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs do not show any complaint regarding a back disability or a back injury.  September 1979 STRs show treatment for lacerations to both eyebrows; the back was not mentioned.  On January 1982 service separation examination, the spine was normal on clinical evaluation; asymptomatic thoracic scoliosis was diagnosed.  

Postservice treatment records include August 1994 records from Kaiser Permanente noting the Veteran's complaint of lower back pain and his report that he injured his lower back years prior.  Back strain was diagnosed.  X-rays of the lumbosacral spine revealed mild degenerative changes and a small linear metallic foreign body adjacent to L1.  

Private treatment records from Dallas Family Medicine include a September 2002 report noting the Veteran's complaint of chronic lower back pain secondary to a gunshot wound to the buttock and lower portion of the thoracic spine.  It was noted he had prior exploratory surgery for the bullet fragment, and that he was receiving chronic pain management from Dr. C.  A January 2003 record notes the Veteran's report of back problems beginning in the late-1970s, and that treatment at the facility began in September 2001.  A September 2003 record notes the Veteran's report of increasing spine pain.  He reported multiple injuries in the past and that he sustained a stab wound under his right arm "in Vietnam in 1979".  A January 2004 treatment record notes the Veteran had back pain from war wounds with retained shrapnel.  February 2004 treatment records note complaints of chronic back pain secondary to shrapnel in the spine.  It was noted that X-rays were previously taken by Dr. H..  A June 2004 treatment record notes the Veteran had a steel-jacketed bullet in his spine.  A January 2005 treatment record notes the Veteran slipped and fell on ice while working and had complaints of back pain; the diagnosis was back strain.  

A June 2005 Dr. K.A.W. private treatment record notes the Veteran's report that during a training exercise in 1979 he was hit by a gunshot that scattered throughout his body and lodged in his spine.  The diagnosis was chronic lower back pain secondary to an injury sustained in the military with an inoperable bullet at L1.  

VA treatment records include an April 2010 report that notes the Veteran's report of being stabbed multiple times by a fellow soldier, to include in the back.  A December 2010 record notes the Veteran's report of waiting in a van and being beaten, cut, shot and robbed by two fellow soldiers in 1979.  

On May 2011 VA examination, the Veteran reported he was attacked while in a van during service and someone shot a gun, it hit the door of the van, and some fragments hit the lumbar area of his spine.  He further indicated that he received treatment and got stitches on his face, but that he did not mention his back because he was embarrassed.  He also stated he removed the metal fragments himself.  He denied any additional injuries to the spine.  X-rays of the lumbosacral spine revealed a 1 centimeter metallic foreign body seen to the left of the T12-L1 disc of uncertain relevance and mild to moderate degenerative disc disease (DDD) of the mid-lumbar spine.  The examiner noted that the Veteran's STRs were negative for any injury or gunshot wound to the spine/back.  She further noted that the 1979 injuries during service do not mention any type of gunshot wound.  After review of the Veteran's claims file, and noting the evidence in the STRs, she opined the following:  

It is less likely than not that the current spine condition (DDD) is due to injuries during military service.  The tiny wire-like piece of metal does not appear like a bullet fragment or metal fragment from a van door.  It does not appear the type of object that would be related to a stab wound.  There is nothing in the medical documentation to indicate a relationship to injury during service.  

The Veteran claims he has a back disability as a residual of a SFW of the spine sustained during active service.  The medical evidence of record shows that the Veteran currently has DDD of the lumbar spine and a small foreign body in the area of the T12-L1 disc.  What he must show to establish service connection for DDD of the lumbar spine (and the retained foreign body) is that such pathology is related to his active service, i.e., is actually a residual of the alleged injury therein.  

There is no objective evidence that the SFW and stab wound alleged by the Veteran actually occurred.  His STRs, including his service separation examination report, are silent for an injury during service (or a chronic acquired back disability), to include as a residual of a SFW (or a stab wound).  

The Veteran's accounts of a back injury in service have been inconsistent, are self-serving, and are deemed not credible.  Specifically, private treatment records note he reported he sustained a gunshot wound to the back (with a residual bullet by his spine) during a training exercise in 1979.  Other private treatment records note his report that he sustained a stab wound under the right arm in Vietnam in 1979.  [The Board observes that U.S. military activity in Vietnam terminated in 1975.  Furthermore, his DD Form 214 reflects that he had no foreign service.]  On May 2011 examination, the Veteran related that he was attacked while waiting in a van and fragments from a bullet hit the area of his lumbar spine (and that he did not report such injury when he received (documented) treatment for facial lacerations because he was embarrassed, but instead removed the fragments himself).  VA treatment records note his allegations that he was stabbed multiple times during service, including to the back, and that while waiting in a van he was beaten and shot at by two other soldiers.  Thus, his allegations that he sustained a SFW or a stab wound are conflicting, and contradicted by factual evidence, in part, (his reports of service in Vietnam are a patent fabrication).  Furthermore, his explanation that he did not report a SFW or stab wound (with a metallic object embedded near the spine) because he was embarrassed (and removed fragments himself) asks reviewers to stretch their imagination beyond the realm of plausibility.  Such a grave injury (leaving a metallic fragment near the spine)  would clearly have required treatment, regardless of embarrassment; and it is also highly implausible that providers of treatment for facial lacerations would have somehow overlooked a stab wound or GSW sustained at the same time.  The absence of any pertinent complaints or findings in the STRs, including on examination for separation from service is strong evidence weighing against a finding that he sustained any significant back injury in service, and specifically a stab wound or a SFW with residual foreign body.  

Finally, the absence of any postservice medical evidence regarding his back until 1994 (approximately 12 years postservice) is also evidence weighing against a finding that the Veteran sustained a back injury (to include a stab wound or a SFW) with persisting disability since.  Clinical notations of his accounts of such injuries have no more probative value than his accounts themselves (which, as noted above, are deemed not credible).  Consequently, service connection for disability of the spine, and specifically DDD of the lumbar spine, on the basis that it resulted from an event or injury in service, and has persisted, is not warranted.  As there is no competent evidence that arthritis of the spine was manifested in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1137) is also not warranted.  

The Veteran may still establish service connection for disability of the spine if competent (medical) evidence relates such disability to his service.  See 38 C.F.R. § 3.303.  There is no such evidence.  The private treatment records that note the Veteran has a bullet in his spine from injury in service are based on the Veteran's accounts (which are not credible), and therefore lack probative value.  In contrast, the May 2011 VA examiner noted the Veteran's medical history (upon review of the claims file), including the that there was no notation of complaints, findings, or treatment for a back injury/disability in his STRs, and particularly a SFW or a stab wound, (as well as that the nature of the disability shown is inconsistent with the type of injury(ies) the Veteran described), and concluded that it was less likely than not his current spine disability, DDD of the lumbar spine, is due to injury in service.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of a SFW (or a stab wound) of the spine.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied.  


ORDER

Service connection for residuals of a SFW (or stab wound) of the spine is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


